Exhibit 99.2 Form 51-102F3 Material Change Report 1. Name and Address of Company MAG Silver Corp. Suite 770 - 800 West Pender Street Vancouver, BC V6C 2V6Canada 2. Date of Material Change June 14, 2012 3. News Release MAG Silver Corp. (the “Company”) issued a news release dated June 14, 2012 (the “News Release”) relating to the material change.The News Release was distributed through Marketwire and filed with the applicable securities regulatory authorities. 4. Summary of Material Change On June 14, 2012, the Company announced the results of an updated National Instrument 43-101 (“NI 43-101”) compliant Preliminary Economic Assessment for the Juanicipio Project in Zacatecas State, Mexico.The Updated Preliminary Economic Assessment was commissioned by Minera Juanicipio S.A. de C.V., a Mexican joint venture company (the “Joint Venture”), owned 44% by MAG and 56% by Fresnillo plc (“Fresnillo”) and was carried out by AMC Mining Consultants (Canada) Ltd. (the “AMC Study”).A National Instrument 43-101 technical report documenting the economic assessment will be filed on SEDAR within 45 days. The AMC Study defines the Juanicipio Project as an economically robust, high-grade underground silver project exhibiting minimal financial or development risks that will produce an average of 15.1 million payable ounces of silver over the first full six years of commercial production and 10.3 million payable ounces per year over a 14.8 year total mine life. 5. Full Description of Material Change For a full description of the material change, please see “Schedule A” below.The press release may also be viewed on SEDAR atwww.sedar.com . 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information No information has been omitted on the basis that it is confidential information. 8. Executive Officer The following executive officer of the Company is knowledgeable about the material change and may be contacted regarding the change: Dan MacInnis President and Chief Executive Officer Telephone: (604) 630-1399 Facsimile: (604) 681-0894 9. Date of Report June 14, 2012 SCHEDULE A MAG Silver Corp.
